UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6123


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL FREDDIE DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:07-cr-00320-TDS-1)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Freddie Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Freddie Davis appeals the district court’s order denying his motion for

reconsideration of the district court’s previous denial of his motion for reduction of

sentence under the First Step Act, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222

(“First Step Act”). * Davis was convicted of distributing 4.9 grams of crack cocaine, in

violation of 21 U.S.C. § 841(b)(1)(C).     A conviction under § 841(b)(1)(C) does not

constitute a covered offense under the First Step Act. See Terry v. United States, 141 S.

Ct. 1858, 1864 (2021). Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        We conclude that Davis’ motion was properly before the district court because the
Government did not fill an opposition to the motion for reconsideration. See United States
v. May, 855 F.3d 271, 274-75 (4th Cir. 2017).

                                            2